  Case 1:19-cv-19456-NLH Document 12 Filed 09/23/20 Page 1 of 2 PageID: 63



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
SHAWN LAVON BROWN,             :
                               :
          Petitioner,          :    Civ. No. 19-19456 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
WARDEN DAVID ORTIZ,            :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Shawn Lavon Brown
63717-019
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
Jane Dattilo, Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
970 Broad Street
7th Floor
Newark, NJ 07102

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Shawn Lavon Brown filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241, see ECF No.

1; and

     WHEREAS, the Court ordered Respondent to answer the

petition on July 8, 2020, see ECF No. 8; and
  Case 1:19-cv-19456-NLH Document 12 Filed 09/23/20 Page 2 of 2 PageID: 64



     WHEREAS, Respondent requests an extension until September

30, 2020 to submit its answer, ECF No. 10; and

     WHEREAS, Petitioner objects to the extension,

     THEREFORE, IT IS on this        23rd       day of September, 2020

     ORDERED that Respondent’s request for an extension, ECF No.

10, is granted.    The response is due September 30, 2020; and it

is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
